Citation Nr: 0216315	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  95-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
August 1966.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1994, by the New York, New York Regional Office (RO), which 
confirmed a 30 percent disability rating for PTSD.  A notice 
of disagreement with that determination was received in 
August 1994.  A statement of the case (SOC) was issued in 
January 1995, and a substantive appeal was received in April 
1995.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in April 1995.  A 
transcript of the hearing is of record.  A supplemental 
statement of the case (SSOC) was issued in September 1995.  A 
rating action in November 1995 confirmed the 30 percent 
rating assigned for PTSD, and an SSOC was issued in December 
1995.  

Following the receipt of treatment records and VA 
examinations in February 1998 and August 2002, a rating 
action in August 2002 increased the evaluation for the 
veteran's PTSD from 30 percent to 50 percent, effective 
February 22, 1994.  An SSOC was issued in August 2002.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though an increase from 30 
percent to 50 percent was granted by the RO during the 
pendency of this appeal, the claim for an increased rating 
for PTSD remains in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected PTSD is currently 
manifested by ongoing symptoms of depression, increased 
irritability, recurrent flashbacks, sleep disturbances, 
nightmares, intrusive thoughts, panic attacks, difficulty 
with social interaction, social isolation, and GAF scores 
ranging between 41 and 51, resulting in severe social and 
occupational impairment with reduced reliability and 
productivity.  


CONCLUSION OF LAW

With the resolution of all reasonable doubt in favor of the 
veteran, the criteria for an evaluation of 70 percent for 
PTSD are met, under both the schedular provisions in effect 
prior to November 7, 1996, and the schedular provisions in 
effect on and after that date.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

On an initial VA neuropsychiatric examination in January 
1967, pertinent diagnosis was anxiety reaction, chronic.  

In a rating action in February 1967, the RO established 
service connection for anxiety reaction; a 10 percent 
disability rating was assigned, effective August 26, 1966.  

On VA compensation examination in October 1991, it was noted 
that the veteran attended a Vet Center for group therapy, and 
also attended regular AA meetings.  It was noted that he was 
currently separated from his wife of 22 years and his four 
children.  

On mental status examination, it was observed that he was 
sad, tearful, and anxious.  He was oriented in all spheres, 
and his memory was intact.  No diminished perception or 
suicidal ideation was identified.  The pertinent diagnosis 
was PTSD; a global assessment of functioning score of 55 was 
reported.  

A rating action in January 1992 increased the evaluation for 
the veteran's service-connected psychiatric disorder from 10 
percent to 30 percent, effective January 1991; in so doing, 
the RO noted that a diagnosis of PTSD (rather than anxiety 
reaction) more appropriately described the veteran's 
condition.  

VA medical records dated from August 1989 to August 1994, 
include a hospital report, which shows that the veteran was 
hospitalized from August to September 1989 for alcohol 
rehabilitation.  Outpatient treatment reports reflect 
treatment for unrelated physical problems; these records do 
not show any treatment for symptoms associated with PTSD.  
Subsequently received treatment and counseling notes from the 
Vet Center dated from May 1989 to October 1991, show that the 
veteran was seen on a regular basis for evaluation and 
counseling pertaining to symptoms associated with his PTSD.  
These records show that the veteran complained of frequent 
anger and rage reactions, flashbacks, intrusive thoughts, 
avoidance of traumatic stimuli, psychic numbing and sleep 
disturbance.  These treatment reports contain notations that 
the veteran made steady and sustained progress.  

On VA examination in February 1994, the veteran indicated 
that he had been experiencing flashbacks and nightmares 
almost every night; he noted that he would wake up in cold 
sweat and had difficulty falling back to sleep.  The veteran 
reported that had been attending group therapy on and off 
from 1988 to the present at a Vet Center.  It was also noted 
that he had a history of alcohol abuse for 25 years.  The 
veteran complained of nervousness, headaches, anxiety, 
intermittent depression, interrupted sleep, fatigue, social 
isolation, flashbacks, nightmares, and lots of anger.  
Following a mental status examination, a diagnosis of PTSD 
was noted; a GAF score of 60 was given.  

During a hearing before a hearing officer at the RO in April 
1995, the veteran reported that he had been attending therapy 
since 1988.  He also reported that he had been working at the 
same bakery for the last 10 years; he noted that his employer 
was quite accommodating in regards to his condition.  He 
testified that he had no social interaction with other 
people.  The veteran explained that he currently lived alone, 
and that the only people he had contact with were from his 
therapy groups.  The veteran indicated that he had difficulty 
sleeping due to nightmares.  He also complained that he 
suffered from severe depression, and lived in constant fear 
of being alone.  

On VA examination in February 1998, it was noted that the 
veteran's lifestyle was one of social isolation and 
withdrawal.  He complained of frequent, severe, and prolonged 
headaches.  Besides chronic anxiety and depression, the 
veteran reported recurrent and intrusive thoughts, distressed 
recollections of traumatic combat events, and recurrent 
distressing dreams of events in which he witnessed fellow 
soldiers killed and wounded in Vietnam.  The veteran also 
reported intermittent flashbacks brought on by aircraft, 
helicopters, car backfires, and fireworks.  He indicated that 
he tried to avoid thoughts or feelings associated with 
trauma, as well as activities or situations that arouse such 
recollections.  

The veteran reported diminished interest in activities, and 
feelings of detachment.  He also reported difficulty 
sleeping, problems with irritability, outbursts of anger, 
difficulty concentrating, impatience, temper, hypervigilance, 
and exaggerated startle response.  

A mental status examination revealed a tense, guarded, somber 
appearing individual who was alert, oriented, and in good 
contact.  There was no evidence of a formal thought disorder 
or of any over psychotic trends.  Speech was relevant, 
coherent and logical.  Affect was restricted but appropriate 
to thought content.  He denied any suicidal ideations.  
Judgment, insight and memory were intact.  The pertinent 
diagnosis was PTSD; a GAF score of 50 was reported.  

VA treatment records, including records from the Vet Center, 
dated from June 1993 to February 2001, show that the veteran 
received ongoing evaluation and treatment for several 
disabilities, including depression and other symptoms 
associated with PTSD.

The veteran was afforded a VA examination in August 2002, at 
which time he complained of frequent intrusive memories of 
Vietnam, especially at night; he described significant sleep 
disturbance and said that he "walked the perimeter" of his 
house every night with consequent fatigue during the day.  He 
also described significant social isolation, except for his 
AA meetings and participation in church functions; he 
reported no other social life and noted that he spent almost 
all his time alone.  

The veteran also reported that he avoided contact with others 
because he is easily irritated and reported having a physical 
fight with his son within the last week.  He noted depressed 
mood most days that he attributed primarily to his isolation 
and intrusive combat memories, and indicated significant 
suicidal ideation without current intent or plan.  He 
reported that he remained employed as a baker.  He had had 
the same job for the past 20 years.  He said that he worked 
alone, which allowed him to avoid contact or interaction with 
other workers.  He related that while he was active in his 
church, he had no friends.  

On mental status examination, it was noted that the veteran 
was neatly dressed and appropriately groomed, alert and 
oriented.  His mood was dysphoric with constricted and 
primarily negative affect.  The examiner observed that the 
veteran cried frequently during the interview.  His thinking 
was logical, goal oriented, and without evidence of formal 
thought disorder.  He denied any hallucinations or delusions.  
Speech was spontaneous, relevant, and at normal rate and 
rhythm.  He had significant suicidal ideation but no intent 
or plan was identified.  The veteran denied any homicidal 
ideation, intent or plan.  It was noted that long and short-
term recall and concentration were moderately impaired.  It 
was also noted that the veteran had had apparent infrequent 
panic attacks, but none occurred during the interview.  

The pertinent diagnoses were PTSD, chronic; and dysthymic 
disorder, representing a progression of the veteran's PTSD.  
A GAF score of 49 was reported, reflecting serious symptoms 
and serious impairment of social and occupational 
functioning.  The examiner stated that the veteran continued 
to meet the criteria for PTSD; he also displayed depressive 
symptoms growing out of his isolation and rage at others, and 
his frequent memories of his experience in Vietnam.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  

Specifically, the January 1995 statement of the case, the 
September 1995 supplemental statement of the case, and the 
August 2002 supplemental statement of the case, provided to 
both the veteran and his representative notify the veteran 
and his representative of the evidence necessary to 
substantiate his claim.  In a letter dated in July 2002, the 
veteran was again advised of the evidence that would 
substantiate his claim.  He was also informed of what 
evidence he was responsible for obtaining.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2002) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence, including 
current examinations, contain sufficient information to rate 
the veteran's PTSD according to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
There are no outstanding pertinent records.  Further 
assistance would not be reasonably likely to assist him in 
substantiating his claim.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

III.  Legal analysis.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  The evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2. For a claim for increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The rating criteria for mental disorders were changed by 
regulatory amendment in October 1996, effective on and after 
November 7, 1966.  When regulations concerning entitlement to 
a higher evaluation are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the most favorable criteria.  Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Thus, adjudicators must apply both the 
old and the new rating criteria.  Here, the July 1994 rating 
decision and the January 1995 SOC applied the pre-November 
1996 rating criteria, and an August 2002 SSOC applied the 
current rating criteria.

Before November 7, 1996, the VA Schedule for rating PTSD read 
in pertinent part as follows:

100% -- The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

70% -- Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

50% -- Ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, DC 
9411 (1996).  

On and after November 7, 1996, the VA Schedule has read in 
pertinent part as follows:

100% -- Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70% -- Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, DC 9411 
(2001).  

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (2001).  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

Having reviewed the complete record in this case, and for the 
reasons and bases set forth below, the Board believes that 
the competent and probative evidence of record supports the 
assignment of a 70 percent disability under the old criteria 
of DC 9411.  

Examiners have consistently found that he has a severe level 
of symptomatology, and have assigned GAF scores that reflect 
that level of disability.  The record reflects a very limited 
social life, and a lack of effective social relationships.  
He is apparently able to maintain employment due to the 
understanding of his employers, and the isolated nature of 
the work.

In light of these symptoms, the Board believes that the 
competent and probative evidence of record demonstrates a 
degree of disability that more closely approximates the 
criteria for a 70 percent disability rating under the old 
criteria.  Similarly, because the evidence of record has 
demonstrated an inability to establish and maintain effective 
relationships, the Board finds that a 70 percent disability 
rating is also warranted under the old criteria for PTSD.  

The Board has considered whether a higher disability rating, 
100 percent, is warranted under either the new or old 
criteria.  However, after reviewing the evidence of record, 
the Board can find no indication that the veteran suffers 
from a degree of symptomatology so severe as to result in 
total occupational and social impairment.  The veteran has 
had stable employment for decades, and has maintained some 
limited relationships with the people in his therapy groups.  

There is no evidence that the veteran has gross impairment in 
thought processes or communication or that he has ever 
experienced persistent delusions or hallucinations.  The 
examinations and treatment records show that he does not have 
these symptoms.  Similarly, the Board can also find no 
indication that he has ever exhibited an inability to perform 
the normal activities of daily living, no evidence that he 
has ever reported experiencing disorientation to time or 
place, and no evidence that he has ever experienced a degree 
of memory loss so as to forget the names of close relatives, 
his own occupation, or his own name.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a 100 percent disability rating for PTSD 
under the new criteria.  

Similarly, although the evidence does demonstrate that the 
veteran has a tendency toward isolation, the record does not 
show that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; he attends AA meetings, group 
therapy, and is involved in church functions.  The record 
also does not demonstrate that his PTSD is manifested by 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality.  In fact, despite the severe 
nature of some of his symptoms, the evidence shows that he 
has always been found to be alert and oriented, and that no 
evidence of psychotic behavior or impairment of thought 
processes has ever been found.  For these reasons, and 
because the evidence does not show that he is totally unable 
to obtain or retain employment, the Board finds that the 
preponderance of the evidence is against the assignment of a 
100 percent evaluation under the old criteria for PTSD.  


ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

